Quinn, Chief Judge
(dissenting):
As the principal opinion points out, multiplicity depends upon “the allegations of the specifications in conjunction with the evidence.” See United States v Brown, 8 USCMA 18, 23 CMR 242; United States v Larney, 2 USCMA 563, 10 CMR 61. In my opinion, the evidence shows two acts sufficiently separate in time and condition to constitute separate offenses. Both the parties and all reviewing authorities below concluded that the evidence established two offenses. I cannot say that their conclusion is wrong as a matter of law. I would, therefore, affirm the decision of the board of review.